ALD-229                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1133
                                       ___________

                       CARPEAH RUDOLPH NYENEKOR, SR.,
                                         Appellant

                                             v.

                               WARDEN JESSUP FCI
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                  (D.C. 1:17-cv-00340)
                    District Judge: Honorable Christopher C. Conner
                     ____________________________________

             Submitted on Appellee’s Motion for Summary Action Pursuant
                      to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     July 11, 2019

               Before: MCKEE, SHWARTZ, and BIBAS, Circuit Judges

                             (Opinion filed: August 19, 2019)
                                        _________

                                        OPINION *
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Federal inmate Carpeah Rudolph Nyenekor, Sr., appeals the District Court’s dis-

missal of his habeas petition under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C.

§ 1291. Our review is plenary because the District Court dismissed Nyenekor’s habeas

petition without an evidentiary hearing. See Borbot v. Warden Hudson Cty. Corr. Facility,

906 F.3d 274, 276 (3d Cir. 2018).

       The District Court dismissed the habeas petition for two reasons: (1) Nyenekor

failed to exhaust institutional remedies with respect to his claims challenging the loss of

good-time credits, cf. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996)

(“Federal prisoners are ordinarily required to exhaust their administrative remedies before

petitioning for a writ of habeas corpus pursuant to § 2241.”); and (2) Nyenekor’s claims

challenging the conditions of his confinement are not cognizable in a § 2241 habeas pro-

ceeding, cf. Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“[W]hen the challenge is

to a condition of confinement such that a finding in plaintiff’s favor would not alter his

sentence or undo his conviction, [a civil rights action] is appropriate.”). Those reasons are

echoed in the Appellee’s motion for summary affirmance of the District Court’s judgment.

       Having reviewed the record on appeal and the arguments made by the parties, we

are satisfied that the District Court did not err in dismissing Nyenekor’s § 2241 petition,

for substantially the reasons given in its memorandum opinion. 1 And because this appeal


1
  We are persuaded by none of Nyenekor’s arguments on appeal. For example, while he
argues that the Appellee’s motion for summary action is untimely and thus defective, see
Summary Action Resp. at 1-4, Nyenekor has overlooked the Clerk’s February 25, 2019
text order permitting the Appellee until March 27, 2019, to respond to the opening brief.
                                             2
presents no substantial question, we grant the Appellee’s motion and will summarily affirm

the judgment of the District Court. See 3d Cir. L.A.R. 27.4 (2011); 3d Cir. I.O.P. 10.6

(2018). Nyenekor’s “motion for expedited hearing and disposition” is denied.




Elsewhere in his filings, Nyenekor has mistakenly focused on the purported merit of his
prison grievances, rather than on the District Court’s dispositive exhaustion and cogniza-
bility rulings. See, e.g., Br. at 1 (stating his issues for appeal). Additionally, he has con-
flated the PLRA’s statutory exhaustion requirement for civil rights cases with the judicial
doctrine of exhaustion applicable to habeas petitions under § 2241. See, e.g., Br. at 5, 7,
9-12; cf. Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016). Moreover, while Nyenekor ar-
gues that a period of solitary confinement hampered his ability to file a sufficient number
of copies of certain appeal forms, there is no evidence that any of his appeals were re-
jected for lack of copies (instead of for being overlong, see, e.g., ECF 17-1 at 18, or illeg-
ible, see, e.g., ECF 17-1 at 18, or improperly consolidated, see, e.g., ECF 17-1 at 36, or
directed to the wrong component of the review process, see, e.g., ECF 17-1 at 36, or con-
structively abandoned, see, e.g., ECF 17-1 at 18). Finally, Nyenekor has not shown that
it would have been a futile act to attempt to properly complete institutional exhaustion of
remedies, cf. Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998); the record reflects in-
stead that Nyenekor’s failure to exhaust is attributable solely to his non-conformance
with the rules of the exhaustion process.
                                              3